REVERSED AND REMANDED WITH DIRECTIONS.
Defendant appeals from a conviction upon trial by jury of contributing to the delinquency of a minor *Page 79 
in violation of ORS 167.210. Subsequent to his conviction, the Supreme Court of Oregon held unconstitutional that portion of ORS 167.210 upon which the conviction was based. State v.Hodges, 254 Or. 21, 457 P.2d 491 (1969). In light of Hodges, the state concedes prejudicial error in this case. The cause is remanded to the trial court with directions to discharge the defendant in this proceeding and for reference to the grand jury in the event that the prosecution determines it proper to proceed under another statute.
Reversed and remanded with directions. *Page 80